Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/657804 application is in response to the communications filed January 28, 2022 and May 12, 2022. 
Claims 1, 20, 25, 29, 31 and 33 were amended January 28, 2022.
Claim 1 was amended May 12, 2022. 
Claims 34-83 was added as new January 28, 2022. 
Claims 84-86 was added as new May 12, 2022.  
Claims 1-86 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data, the storing including identifying one or more of a document type or source of the clinical records, the storing further including extracting data from the clinical records d. storing the sequencing data, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, f. storing the system structured data, and  g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs”, “in a semi-structured first database”, “using a machine learning algorithm (MLA), deep learning algorithm (DLA), or neural network (NN), wherein the MLA, DLA, or NN is selected from among a plurality of MLAs, DLAs, and/or NNs based upon the identified one or more of the document type or source of the clinical records”, “c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells”, “in the first database”, “in a second database” and “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied”, a method for conducting genomic sequencing, the method comprising the steps of: storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output, storing a plurality of micro-service programs, for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data in a semi-structured first database, the storing including identifying one or more of a document type or source of the clinical records, the storing further including extracting data from the clinical records using a machine learning algorithm (MLA), deep learning algorithm (DLA), or neural network (NN), wherein the MLA, DLA, or NN is selected from among a plurality of MLAs, DLAs, and/or NNs based upon the identified one or more of the document type or source of the clinical records, c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells, d. storing the sequencing data in the first database, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, f. storing the system structured data in a second database, g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database, and wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people including. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs”, and “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to mere data gathering and/or output. 
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a semi-structured first database”, “using a machine learning algorithm (MLA), deep learning algorithm (DLA), or neural network (NN), wherein the MLA, DLA, or NN is selected from among a plurality of MLAs, DLAs, and/or NNs based upon the identified one or more of the document type or source of the clinical records”, “in the first database” and  “in a second database”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to receiving or transmitting data over a network. 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output” and “storing a plurality of micro-service programs” which corresponds to storing and retrieving information in memory. 
laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to analyzing DNA to provide sequence information or detect allelic variants. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each micro-service program includes a data consume definition, a data product to generate definition and a data shaping process that converts consumed data to a data product, the step of shaping including running a sequence of micro-service programs on data in the first database to retrieve data, shape the retrieved data into data products and publish the data products back to the second database as structured data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further including storing a new data alert in an alert list in response to a new clinical record or a new micro-service data product being stored in the second database” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further including storing a new data alert in an alert list in response to a new clinical record or a new micro-service data product being stored in the second database” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
 “further including storing a new data alert in an alert list in response to a new clinical record or a new micro-service data product being stored in the second database” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further including each micro-service program monitoring the alert list and determining if stored data is to be consumed by that micro-service program independent of all other micro-service programs” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least a subset of the micro-service programs operate sequentially to condition data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least a subset of the micro-service programs specify the same data to consume definition” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of shaping includes at least one manual step to be performed by a system user and wherein the system adds a data shaping activity to a user's work queue in response to at least one of the alerts being added to the alert list” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8,
Claim 8 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the first database includes both unstructured original clinical data records and semi-structured data generated by the micro-service programs” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each micro-service program operates automatically and independently when data that meets the data to consume definition is stored to the first database” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the application programs include operational programs and wherein at least a subset of the operational programs comprise a physician suite of programs useable to consider cancer state treatment options” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein at least a subset of the operational programs comprise a suite of data shaping programs usable by a system user to shape data stored in the first database” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the data shaping programs are for use by a radiologist” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the data shaping programs are for use by a pathologist” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further including a set of visualization tools and associated interfaces useable by a system user to analyze the second database data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further including a set of visualization tools and associated interfaces useable by a system user to analyze the second database data”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the third database includes a subset of the second database data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the third database includes data derived from the second database data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further including the steps of presenting a user interface to a system user that includes data that indicates how genomic sequencing data affects different treatment efficacies” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further including the steps of presenting a user interface to a system user that includes data that indicates how genomic sequencing data affects different treatment efficacies” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further including the steps of presenting a user interface to a system user that includes data that indicates how genomic sequencing data affects different treatment efficacies” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18,
Claim 18 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each cancer state includes a plurality of factors, the method further including the steps of using a processor to automatically perform the steps of analyzing patient genomic sequencing data that is associated with patients having at least a common subset of cancer state factors to identify treatments of genomically similar patients that experience treatment efficacies above a threshold level” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each cancer state includes a plurality of factors, the method further including the steps of using a processor to automatically identify, for specific cancer types, highly efficacious cancer treatments and, for each highly efficacious cancer treatment, identify at least one genomic sequencing data subset that is different for patients that experienced treatment efficacy above a first threshold level when compared to patients that experienced treatment efficacy below a second threshold level” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 20, 
Claim 20 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 20 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs calculate a likelihood of microsatellite instability when both a tumor genomic sequencing result and a normal genomic sequencing result are available for consumption” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 21, 
Claim 21 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 21 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs calculate an expression level of PD-L1 when an RNA expression of a patient's specimen is available for consumption” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 22, 
Claim 22 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 22 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs generate predictions on a biomarker status of a patient's specimen when an image of an H&E slide and genomic sequencing results are available for consumption” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 23, 
Claim 23 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 23 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs generate predictions on a depression biomarker status of a patient's specimen using a depression sequencing pipeline” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 24, 
Claim 24 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 24 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs identifies variations between two or more RNA expression data sets and generates a correction factor to normalize the two or more data sets into a normalized data set” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 25, 
Claim 25 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 25 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs links abstracted medical information from patient records with structured entities and stores the abstracted medical information in a structured format based at least in part no the linked structured entity” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 26, 
Claim 26 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 26 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein one or more micro-service programs maintain deidentified patient data in a structured format and provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more analytic results of the cohort to view” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein one or more micro-service programs maintain deidentified patient data in a structured format and provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more analytic results of the cohort to view” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein one or more micro-service programs maintain deidentified patient data in a structured format and provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more analytic results of the cohort to view” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 27, 
Claim 27 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 27 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more patient features of the cohort to view” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein one or more micro-service programs provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more patient features of the cohort to view” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein one or more micro-service programs provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more patient features of the cohort to view” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 28, 
Claim 28 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 28 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein one or more micro-service programs provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more predictive results of the cohort to view” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein one or more micro-service programs provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more predictive results of the cohort to view” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein one or more micro-service programs provide a graphical user interface to a first user through an online portal, wherein the first user filters cohorts of patients and selects one or more predictive results of the cohort to view” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 29, 
Claim 29 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 29 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs provide a next-generation sequencing pipeline for sequencing a patient's specimen, a bioinformatics pipeline for processing sequencing results of the patient's specimen, and a report generation pipeline for generating a report summarizing the patient's diagnosis and likely outcomes based at least in part on the processing of the sequencing results” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 30, 
Claim 30 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 30 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs provide a platform for record ingestion and abstraction, wherein structured clinical records are automatically subjected to quality checks upon recording to a structured format” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 31, 
Claim 31 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 31 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein one or more micro-service programs provide variant science determination of a bioinformatics pipeline for processing sequencing results of the patient's specimen and a report generation pipeline for generating a report summarizing the patient's diagnosis and likely outcomes based at least in part on the processing of the sequencing results” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 32, 
Claim 32 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 32 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein one or more micro-service programs receives one or more cohort of patients, calculates similarity metrics between a first patient and each other patient of the one or more cohorts of patients, and graphically plots the patient and similar patients based at least in part on the similarity metrics” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein one or more micro-service programs receives one or more cohort of patients, calculates similarity metrics between a first patient and each other patient of the one or more cohorts of patients, and graphically plots the patient and similar patients based at least in part on the similarity metrics” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein one or more micro-service programs receives one or more cohort of patients, calculates similarity metrics between a first patient and each other patient of the one or more cohorts of patients, and graphically plots the patient and similar patients based at least in part on the similarity metrics” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 33, 
Claim 33 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 33 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein one or more micro-service programs supplements information received from a mobile device, said information including one or more images of a next generation sequencing report having NGS medical information about a genetically sequenced patient and to provide the supplements back to the mobile device” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein one or more micro-service programs supplements information received from a mobile device, said information including one or more images of a next generation sequencing report having NGS medical information about a genetically sequenced patient and to provide the supplements back to the mobile device” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein one or more micro-service programs supplements information received from a mobile device, said information including one or more images of a next generation sequencing report having NGS medical information about a genetically sequenced patient and to provide the supplements back to the mobile device” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 34, 
Claim 34 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 34 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising taking a biopsy of the patient’s tumor and healthy tissue to obtain the patient’s cancerous cells and normal cells” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 35, 
Claim 35 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 35 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising taking a liquid biopsy to obtain one or more of the patient’s cancerous cells or normal cells” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 36, 
Claim 36 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 36 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising preparing a slide including a sample of the patient’s cancerous cells” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 37, 
Claim 37 depends from claim 36 and inherits all the limitations of the claim from which it depends. Claim 37 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising immunohistochemistry staining the sample” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 38, 
Claim 38 depends from claim 36 and inherits all the limitations of the claim from which it depends. Claim 38 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising hematoxylin and eosin staining the sample” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 39, 
Claim 39 depends from claim 36 and inherits all the limitations of the claim from which it depends. Claim 39 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising staining the sample and digitizing the stained sample into a high resolution whole slide image” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 40, 
Claim 40 depends from claim 39 and inherits all the limitations of the claim from which it depends. Claim 40 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising applying a deep learning algorithm to the high resolution whole slide to classify tissue components within the slide” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “further comprising applying a deep learning algorithm to the high resolution whole slide to classify tissue components within the slide”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 41, 
Claim 41 depends from claim 40 and inherits all the limitations of the claim from which it depends. Claim 41 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the deep learning algorithm is a convolutional neural network” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the deep learning algorithm is a convolutional neural network”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 42, 
Claim 42 depends from claim 36 and inherits all the limitations of the claim from which it depends. Claim 42 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the sample is a tissue sample and wherein preparing the slide comprises affixing the tissue sample to the slide” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 43, 
Claim 43 depends from claim 36 and inherits all the limitations of the claim from which it depends. Claim 43 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the sample is a blood sample and wherein preparing the slide comprises applying a smear of blood sample to the slide” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 44, 
Claim 44 depends from claim 36 and inherits all the limitations of the claim from which it depends. Claim 44 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising growing an organoid from a biopsy of the patient’s tumor cells, wherein the sample is taken from the organoid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 45, 
Claim 45 depends from claim 44 and inherits all the limitations of the claim from which it depends. Claim 45 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein growing the organoid comprises adding the patient’s tumor cells to a growth media” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 46, 
Claim 46 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 46 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of using a next generation genomic sequencer comprises loading a tumor sample into the sequencer” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using a next generation genomic sequencer comprises loading a tumor sample into the sequencer” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using a next generation genomic sequencer comprises loading a tumor sample into the sequencer” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 47, 
Claim 47 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 47 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of using a next generation genomic sequencer comprises loading a normal sample into the sequencer” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using a next generation genomic sequencer comprises loading a normal sample into the sequencer” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using a next generation genomic sequencer comprises loading a normal sample into the sequencer” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 48, 
Claim 48 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 48 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising receiving a tumor sample at a laboratory including the next generation genomic sequencer” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 49, 
Claim 49 depends from claim 48 and inherits all the limitations of the claim from which it depends. Claim 49 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the tumor sample is a formalin-fixed paraffin-embedded sample” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 50, 
Claim 50 depends from claim 48 and inherits all the limitations of the claim from which it depends. Claim 50 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising receiving a test requisition order at the laboratory” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 51, 
Claim 51 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 51 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising matching a patient’s tumor sample and normal sample, the matching comprising correlating the samples at the same position in at least one of a DNA sequence or an RNA sequence” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 52, 
Claim 52 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 52 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of using the next generation genomic sequencer comprises generating read pairs from the patient’s cancerous cells and normal cells” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using the next generation genomic sequencer comprises generating read pairs from the patient’s cancerous cells and normal cells” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using the next generation genomic sequencer comprises generating read pairs from the patient’s cancerous cells and normal cells” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 53, 
Claim 53 depends from claim 50 and inherits all the limitations of the claim from which it depends. Claim 53 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of using the next generation genomic sequencer further comprises quality trimming the read pairs” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using the next generation genomic sequencer further comprises quality trimming the read pairs” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using the next generation genomic sequencer further comprises quality trimming the read pairs” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 54, 
Claim 54 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 54 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the RNA genomic sequencing data comprises quantitated gene level expressions” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 55, 
Claim 55 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 55 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the RNA genomic sequencing data comprises quantitated chimeric transcripts via non-canonical exon-exon junctions mapped via split or discordant read pairs” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 56, 
Claim 56 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 56 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the RNA genomic sequencing data is generated using an exome-capture based RNA sequencing protocol” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the RNA genomic sequencing data is generated using an exome-capture based RNA sequencing protocol” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the RNA genomic sequencing data is generated using an exome-capture based RNA sequencing protocol” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 57, 
Claim 57 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 57 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, prior to using the next generation sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data, purifying genomic DNA and total RNA from the patient’s cancerous cells” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 58, 
Claim 58 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 58 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising preparing a plurality of samples from the patient’s cancerous cells; isolating RNA in a first sample of the plurality of samples; isolating DNA in a second sample of the plurality of samples; and loading the samples into the next generation sequencer” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 59, 
Claim 59 depends from claim 58 and inherits all the limitations of the claim from which it depends. Claim 59 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, prior to the loading step: amplifying the samples” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising, prior to the loading step: amplifying the samples” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising, prior to the loading step: amplifying the samples” which corresponds to using polymerase chain reaction to amplify and detect DNA.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 60, 
Claim 60 depends from claim 58 and inherits all the limitations of the claim from which it depends. Claim 60 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: loading a control into the next generation sequencer” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 61, 
Claim 61 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 61 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: preparing a sample from the patient’s normal cells; and preparing the isolate in a flow cell” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 62, 
Claim 62 depends from claim 61 and inherits all the limitations of the claim from which it depends. Claim 62 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: placing the isolate in a flow cell” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 63, 
Claim 63 depends from claim 61 and inherits all the limitations of the claim from which it depends. Claim 63 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the isolate is prepared for a specific panel and for specific coverage depth” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 64, 
Claim 64 depends from claim 63 and inherits all the limitations of the claim from which it depends. Claim 64 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the specific panel is one of an exemplary whole exome NGS panel, and exemplary solid tumor NGS panel, or an exemplary liquid biopsy NGS panel” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 65, 
Claim 65 depends from claim 61 and inherits all the limitations of the claim from which it depends. Claim 65 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the isolate is prepared for a specific panel and DNA combination or a specific panel and RNA combination” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 66, 
Claim 66 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 66 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein using the next generation genomic sequencer to generate genomic sequencing data comprises: generating gene expression data; accessing a gene information table including gene length and gene count information; determining, using the gene information table, sample regions for analyzing the gene expression data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein using the next generation genomic sequencer to generate genomic sequencing data comprises: generating gene expression data; accessing a gene information table including gene length and gene count information; determining, using the gene information table, sample regions for analyzing the gene expression data” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein using the next generation genomic sequencer to generate genomic sequencing data comprises: generating gene expression data; accessing a gene information table including gene length and gene count information; determining, using the gene information table, sample regions for analyzing the gene expression data” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 67, 
Claim 67 depends from claim 66 and inherits all the limitations of the claim from which it depends. Claim 67 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising normalizing the generated gene expression data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising normalizing the generated gene expression data” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising normalizing the generated gene expression data” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 68, 
Claim 68 depends from claim 67 and inherits all the limitations of the claim from which it depends. Claim 68 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the normalizing step comprises eliminating biases caused by one or more of guanine-cytosine content, gene length, or sequencing depth” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the normalizing step comprises eliminating biases caused by one or more of guanine-cytosine content, gene length, or sequencing depth” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the normalizing step comprises eliminating biases caused by one or more of guanine-cytosine content, gene length, or sequencing depth” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 69, 
Claim 69 depends from claim 67 and inherits all the limitations of the claim from which it depends. Claim 69 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: optimizing a number of gene expression clusters to detect one or more cancer-specific cluster types” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising: optimizing a number of gene expression clusters to detect one or more cancer-specific cluster types” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising: optimizing a number of gene expression clusters to detect one or more cancer-specific cluster types” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 70, 
Claim 70 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 70 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“applying a deconvolution model to expression data generated from a sample containing the patient’s cancerous cells to remove expression data from cell populations that are not the patient’s cancerous cells” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 71, 
Claim 71 depends from claim 70 and inherits all the limitations of the claim from which it depends. Claim 71 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the deconvolution model applies a machine learning algorithm to the expression data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the deconvolution model applies a machine learning algorithm to the expression data”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 72, 
Claim 72 depends from claim 71 and inherits all the limitations of the claim from which it depends. Claim 72 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the machine learning algorithm is one of anomaly detection, an artificial neural network, an expectation-maximization algorithm, singular value decomposition, support vector machine learning, decision tree learning, associated rule learning, Bayesian techniques, or rules-based machine learning” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the machine learning algorithm is one of anomaly detection, an artificial neural network, an expectation-maximization algorithm, singular value decomposition, support vector machine learning, decision tree learning, associated rule learning, Bayesian techniques, or rules-based machine learning”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 73, 
Claim 73 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 73 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: affixing a tissue sample from the patient to a slide; creating a digital image of the slide; creating a high-density, grid-based overlay map over the digital image; and identifying a majority of class of tissue visible within each grid tile in the overlap map over the digital image” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 74, 
Claim 74 depends from claim 73 and inherits all the limitations of the claim from which it depends. Claim 74 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the identifying step is performed by a digital tissue segmenter applying a multi-tile algorithm to analyze a plurality of tiles in the image, both individually and in conjunction with a portion of the image that surrounds each tile” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “wherein the identifying step is performed by a digital tissue segmenter applying a multi-tile algorithm to analyze a plurality of tiles in the image, both individually and in conjunction with a portion of the image that surrounds each tile”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 75, 
Claim 75 depends from claim 74 and inherits all the limitations of the claim from which it depends. Claim 75 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: determining…that the sample includes an amount of tissue or a tumor purity sufficient for successful sequencing of the tissue” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“using the digital tissue segmenter” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “using the digital tissue segmenter”.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 76, 
Claim 76 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 76 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: preparing a DNA sample from at least one of the patient’s cancerous cells or normal cells, the preparation comprising isolating DNA from the sample; and preparing an RNA sample from at least one of the patient’s cancerous cells or normal cells, the preparation comprising isolating RNA from the sample” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 77, 
Claim 77 depends from claim 76 and inherits all the limitations of the claim from which it depends. Claim 77 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising: amplifying at least one of the prepared DNA sample and RNA sample” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“further comprising: amplifying at least one of the prepared DNA sample and RNA sample” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“further comprising: amplifying at least one of the prepared DNA sample and RNA sample” which corresponds to using polymerase chain reaction to amplify and detect DNA.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 78, 
Claim 78 depends from claim 77 and inherits all the limitations of the claim from which it depends. Claim 78 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the amplifying step comprises amplifying the sample using polymerase chain reaction” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the amplifying step comprises amplifying the sample using polymerase chain reaction” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the amplifying step comprises amplifying the sample using polymerase chain reaction” which corresponds to using polymerase chain reaction to amplify and detect DNA.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 79, 
Claim 79 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 79 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein generating genomic sequencing data comprises: detecting and removing spurious or incorrect reads from the sequencing data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 80, 
Claim 80 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 80 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the whole-transcriptome RNA sequencing data is obtained using exome-capture RNA sequencing” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the whole-transcriptome RNA sequencing data is obtained using exome-capture RNA sequencing” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the whole-transcriptome RNA sequencing data is obtained using exome-capture RNA sequencing” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 81, 
Claim 81 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 81 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises determining a number of expressed transcripts and a number of expressed genes” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises determining a number of expressed transcripts and a number of expressed genes” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises determining a number of expressed transcripts and a number of expressed genes” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 82, 
Claim 82 depends from claim 81 and inherits all the limitations of the claim from which it depends. Claim 82 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises removing obvious duplicates within the sequencing data” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises removing obvious duplicates within the sequencing data” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises removing obvious duplicates within the sequencing data” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 83, 
Claim 83 depends from claim 81 and inherits all the limitations of the claim from which it depends. Claim 83 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises filtering transcripts that are off-target from the probe set” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises filtering transcripts that are off-target from the probe set” which corresponds to selecting a particular data source or type of data to be manipulated. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
Laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the step of using a next generation genomic sequencer to generate whole-transcriptome RNA genomic sequencing data comprises filtering transcripts that are off-target from the probe set” which corresponds to analyzing DNA to provide sequence information or detect allelic variants.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 84, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of a method for conducting genomic sequencing, the method comprising the steps of: for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data, d. storing the sequencing data as raw or aligned data, the storing including receiving sequencing data from a plurality of overlapping probes for a target region, aligning the data across the target region, and partitioning the aligned data into a plurality of target region subsets, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, the shaping including reducing the raw or aligned data by generating variant calls identified in the target region subsets wherein the system structured data including sequencing data comprises the generated variant calls structured, f. storing the system structured data, and g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs”, “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied”, “c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells”, “in a semi-structured first database”, “in the first database”, “in a Variant Call Format file” and “in a second database”, a method for conducting genomic sequencing, the method comprising the steps of: storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output, storing a plurality of micro-service programs, for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data in a semi-structured first database, c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells, d. storing the sequencing data as raw or aligned data in the first database, the storing including receiving sequencing data from a plurality of overlapping probes for a target region, aligning the data across the target region, and partitioning the aligned data into a plurality of target region subsets, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, the shaping including reducing the raw or aligned data by generating variant calls identified in the target region subsets wherein the system structured data including sequencing data comprises the generated variant calls structured in a Variant Call Format file, f. storing the system structured data in a second database, g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database, and wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people including. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs” and “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied”  which corresponds to mere data gathering and/or output. 
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a semi-structured first database”, “in the first database”, “in a Variant Call Format file” and “in a second database”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to receiving or transmitting data over a network. 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output” and “storing a plurality of micro-service programs”  which corresponds to storing and retrieving information in memory. 
laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to analyzing DNA to provide sequence information or detect allelic variants. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 85, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data, d. storing the sequencing data comprising a first DNA data from the patient’s cancerous cells derived from at least five million reads and a second DNA data from the patient’s normal cells derived from at least five million reads, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, the shaping comprising subtracting a portion of the second DNA data from the first DNA data to generate a matched-normal data, f. storing the system structured data and g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database,. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs”, “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied”, “c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells”,  “in a semi-structured first database”, “in the first database” and “in a second database” a method for conducting genomic sequencing, the method comprising the steps of: storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output, storing a plurality of micro-service programs, for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data in a semi-structured first database, c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells, d. storing the sequencing data comprising a first DNA data from the patient’s cancerous cells derived from at least five million reads and a second DNA data from the patient’s normal cells derived from at least five million reads in the first database, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, the shaping comprising subtracting a portion of the second DNA data from the first DNA data to generate a matched-normal data, f. storing the system structured data in a second database, g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database, and wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people including. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs” and “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to mere data gathering and/or output. 
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a semi-structured first database”, “in the first database” and “in a second database”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to receiving or transmitting data over a network. 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output” and “storing a plurality of micro-service programs” which corresponds to storing and retrieving information in memory. 
laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to analyzing DNA to provide sequence information or detect allelic variants. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 86, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data, d. storing the sequencing data, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, f. storing the system structured data in a second database, g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database and h. identifying a treatment or therapy to administer to the patient, wherein the one of the user application programs evaluates the application specific subset of data stored in the third database and comprising clinical record data and sequencing data to identify and eliminate treatments or therapies already administered to the patient, to access likely efficacy of potential treatments of therapies, and to predict responses to potential treatments or therapies and i. administering the treatment or therapy to the patient. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs”, “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied”, “c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells”, “in a semi-structured first database”, “in the first database” and “using one of the user application programs” a method for conducting genomic sequencing, the method comprising the steps of: storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output, storing a plurality of micro-service programs, for each of a plurality of patients that have cancerous cells and that receive cancer treatment: a. obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information, b. storing the clinical records data in a semi-structured first database, c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells, d. storing the sequencing data in the first database, e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching, f. storing the system structured data in a second database, g. for each user application program: i. selecting the application specific subset of data from the second database and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database and h. identifying using one of the user application programs, a treatment or therapy to administer to the patient, wherein the one of the user application programs evaluates the application specific subset of data stored in the third database and comprising clinical record data and sequencing data to identify and eliminate treatments or therapies already administered to the patient, to access likely efficacy of potential treatments of therapies, and to predict responses to potential treatments or therapies and i. administering the treatment or therapy to the patient, wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people including. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output”, “storing a plurality of micro-service programs” and “wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to mere data gathering and/or output. 
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to selecting a particular data source or type of data to be manipulated.  
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a semi-structured first database”, “in the first database” and “using one of the user application programs”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein an orchestration manager is operatively connected to one or more micro-service programs to receive status messages from micro-service programs and initiate a respective micro-service program when prerequisites of that respective micro-service program are satisfied” which corresponds to receiving or transmitting data over a network. 
“storing a set of use application programs wherein each of the programs requires an application specific subset of data to perform application processes and generate user output” and “storing a plurality of micro-service programs” which corresponds to storing and retrieving information in memory. 
laboratory techniques that have been identified by the courts as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“c. for each patient, using a next generation genomic sequencer to generate DNA and whole-transcriptome RNA genomic sequencing data from the patient’s cancerous cells and normal cells” which corresponds to analyzing DNA to provide sequence information or detect allelic variants. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Subject Matter Free of Prior Art
Claims 1-86 have been found by the examiner to be free of prior art. A thorough search of the prior art was conducted and the examiner could not find a single reference or combination of references with adequate rationale to combine that would teach the claimed invention. Specifically, the examiner finds that the language “e. shaping at least a subset of the first database data to generate system structured data including clinical record data and sequencing data wherein the system structured data is optimized for searching; f. storing the system structured data in a second database; g. for each user application program: i. selecting the application specific subset of data from the second database; and ii. storing the application specific subset of data in a structure optimized for application program interfacing in a third database;” to be free of prior art. In the examiner’s search of prior art, the following references were found to be the closest prior art: 
Siegel et al. (US 2015/0324527; herein referred to as Siegel): 
Siegel discloses a method for conducting genomic sequencing: 
(Paragraph [0041] of Siegel. The teaching describes tools to find commonalities between a given genetic sequence and library sequences as well as various custom analytics algorithms that automatically discover correlations between baseline protein assays and diagnosed diseases, i.e. genomic sequencing)
Siegel further discloses for each of a plurality of patients that have cancerous cells and that receive cancer treatment: 
(Paragraphs [0049] and [0050] of Siegel. The teaching describes that it is determined that the patient has a genetic marker associated with a high risk of a particular types of cancer and elevated proteins associated with that type of cancer, and can identify the elevated risk, and potential treatments (cancerous cells/ receive cancer treatment))
Siegel further discloses obtaining clinical records data in original forms where the clinical records data includes cancer state information, treatment types and treatment efficacy information: 
(Paragraph [0049] of Siegel. The teaching describes that it can be determined if the patient’s protein levels, taken in view of clinical observations (records) of the patient, and genetic markers, indicate an enhanced likelihood of a given condition through the predictive models (includes cancer state information, treatment types and treatment efficacy information))
Siegel further discloses storing the clinical records in a semi-structured first database: 
(Paragraph [0031] of Siegel. The teaching describes that health interface 65 may be configured to convert semi-structured data maintained in these records into an appropriate format for a knowledge base 68 associated with the system 50.)
Neff (US 2014/0365242)
Neff discloses storing a set of user application programs: 
(Paragraph [0034] of Neff. The teaching describes a system implemented as an application program or software product executed via the operating system)
Neff further discloses wherein each of the programs requires an application specific subset of data:
(Paragraph [0035] of Neff. The teaching describes that the central processing system uses the program to temporarily integrate multiple data streams (application specific subset of data))
Neff further discloses to perform application processes and generate user output:
(Paragraph [0035] of Neff. The teaching describes that the system is configured to capture structured clinical data (processes and generate user output))
Neff further discloses for each of a plurality of patients that have cancerous cells and that receive cancer treatment: 
(Paragraph [0049] of Neff. The teaching describes for patient records the domain-specific criteria may be specific to cancer, lung cancer,  set of symptoms, whether the patient is a smoker in clinical ontology (that receive cancer treatment))
Neff further discloses obtaining clinical records data in original forms where the clinical records data and includes cancer state information: 
(Paragraph [0049] of Neff. The teaching describes mining patient records for previous diseases including cancer state information) 
Neff further discloses treatment types and treatment efficacy information:
(Paragraph [0035] of Neff. The teaching describes capturing structured clinical data based on inferences derived from such temporal integration. The techniques are advantageously minimally invasive, since the healthcare provider spends more effort in providing care (e.g., examination, diagnoses, treatment, etc.) than documenting the process.)
Neff further discloses storing the clinical records data in a semi-structured first database: 
(Paragraph [0022] of Neff. The teaching describes multiple streams of semi-structured input data may be acquired by one or more networked pervasive devices, such as position sensors, measurement devices, audio sensors, video sensors, motion sensors, camera, transformed into a patient record)
Gnirke et al. (US 2010/0029498; herein referred to as Gnirke)
Gnirke discloses for each patient, using a next generation genomic sequencer to generate genomic sequencing data for the patient’s cancerous cells and normal cells:
(Paragraphs [0170] and [0191] of Gnirke. The teaching describes  that several individual humane genomes have been sequenced, using small-insert libraries for next-generation sequencing of tumor genomes)
Stennett et al. (US 2020/0004751; herein referred to as Stennett)
Stennett discloses machine learning techniques for researchers to find, understand, provision and shape data with the applications and microservices applications they use. (Paragraphs [0027], [0029] and [0033] of Stennett. The teaching describes machine learning, automation and artificial intelligence, which is built “ready to apply” to augment decision-making; Accommodate structured, semi-structured and unstructured data, and enable automated data modeling that can be iterated (e.g., rapidly) to extract insight from data regardless of form. The teaching further describes tool or management system can be provided for automating deployment, scaling, and management of containerized microservices applications.)
It would not have been obvious to one of ordinary skill in the art at the time of filing to have employed the claimed invention because the references taken solely, or in combination, fail to provide the required limitations, and modification of any complementary combination of the references of record would be impermissible. While the prior art does recite features that are similar to the claimed invention, the way that the databases are structured from the patient data in the claimed invention is distinct from what is taught in the prior art. Further, the examiner does not find that combining these references would teach the claimed invention because Stennett would have required modification in at least the data shaping beyond what was disclosed at the time of publication. For the foregoing reasons, the examiner finds claims 1-86 as free of prior art.     

Response to Arguments
Applicants arguments submitted January 28, 2022 have been fully considered. 
In light of the amendments submitted January 28, 2022, the examiner withdraws his objections to the claims. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the pending claims does not describe an abstract idea because of the inclusion of the use of a next generation genomic sequencer to generate data. 
The examiner respectfully disagrees with this argument. The addition of this limitation does not preclude the pending claims from reciting an abstract idea. This limitation is considered as an additional element and is considered later in the 101 analysis. 
The applicant further argues that the use of the next generation genomic sequencer amounts to a practical application of the identified abstract idea because the next generation genomic sequencer is a particular machine that is integral to the pending claims. 
The examiner respectfully disagrees with this argument. The only way that the next generation genomic sequencer is being used in the pending claims is in an indirect way to merely generate data. Put another way, the pending claims are not directed to how the next generation genomic sequencer actually functions, but rather is only concerned with the output of data it creates. The pending claims would function the exact same way had there just been data collected from a next generation genomic sequencer over a network. This amounts to nothing more than selecting a particular data source or type of data to be manipulated which is considered as insignificant extra-solution activity to the abstract idea. 
The applicant further argues that the pending claims provide for an improvement to technology. The improvement here lies with the ability of the next generation genomic sequencer being able to obtain DNA and whole-transcriptome RNA genomic sequencing data from both cancerous cells and normal cells. This technique represents an improvement as compared to other sequencing devices. 
The examiner respectfully disagrees with this argument. While the results of the next generation genomic sequencer may have benefits, the pending claims are not claiming the next generation genomic sequencer itself and how it works, but the use of the data it generates. In this way, the use of the next generation genomic sequencer data amounts to nothing more than selecting a particular data source or type of data to be manipulated which is considered as insignificant extra-solution activity to the abstract idea.
The applicant further argues that the pending claims are similar to those that resulted in claim 1 of Example 42 of the Office’s guidance being indicated as eligible. This is because the pending claims take clinical records data in its original form and shapes that data to a standard format in such a way that anyone can access the data regardless of the original data source. 
The examiner respectfully disagrees with this argument. The reason that Example 42 was identified as integrating the recited abstract idea into a practical application was due to the additional elements reciting a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was inputted by the user. There is no indication in the pending claims that the integration of information as claimed would have resulted in an analogous improvement in technology.  
Applicant’s arguments submitted May 12, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the amendments made to claim 1 result in the claim being eligible. The applicant points to the usage of various machine learning techniques that improve existing OCR techniques. 
The examiner respectfully disagrees. The pending claims do not make any mention of the use of OCR with clinical records data. Furthermore, the improvement to this OCR technique appears to be with the use of both the machine learning techniques and the segmentation into layers that result in improved processing speeds of each stage of the extraction process as described in paragraph [001456] of the as filed specification. 
The applicant argues that the limitations of claim 84 result in the claim being eligible. The applicant points to the usage of the Variant Call Format file to address problems arising in the realm of technology with the acquisition of sequencing data that occur as a result of the actual sequencing probe tools being used, as opposed to being directed to a problem for which a computer is merely a tool. 
The examiner respectfully disagrees with this argument. The applicant has failed to articulate what problem the data in the Variant Call Format file address other than a general problem without specificity. The claims recite that the data that goes into the Variant Call Format file is shaped by reducing the raw and aligned data by generating variant calls identified in the target region subsets. It is unclear to the examiner how this reduction in data results in an improvement to technology as opposed to merely filtering data for a desired subset of data. This reduced data set would not have necessarily improved the processing of this data nor would it have necessarily improved the way that this data is stored simply because there is less data to parse through.  
The applicant argues that the limitations of claim 85 result in the claim being eligible. The applicant points to the impracticality of a human person being able to derive information from at least five millions reads from each of the normal and cancerous cells. The applicant further points out that the shaping of the data set improves the function of technology because considering both cancerous and normal cells is an improvement compared to what is otherwise conventional. 
The examiner respectfully disagrees with this argument. With regard to the improvement to technology, the applicant had indicated that this improvement lies with the functions of the next generation genomic sequencer. The claims are not directed to the functions of the next generation genomic sequencer, but rather the result of it, thereby establishing a particular data source or type of data to be manipulated which is considered as insignificant extra-solution activity to the abstract idea. With regard to the practicality of a human person being able to derive information from the at least five million reads, the examiner points out that the claims are not directed to performing five million reads of DNA. The claims are directed to storing sequencing data of DNA that has five million reads already derived from it. A human person is able to store this data. 
The applicant argues that the limitations of claim 86 result in the claim being eligible. The applicant points to the claims being directed to “administering the treatment or therapy” which is an element that effects “a particular treatment or prophylaxis for a disease or medical condition” which is subject matter eligible subject matter under MPEP 2106.04(d)(I). 
The examiner respectfully disagrees. While the examiner is appreciative that the applicants point out that the pending claims do not reflect the application of any treatment to the patient, this does not qualify as a particular treatment to a particular disease as was the case in Vanda. The potentiality of any number of treatments being able to be solved with a particular treatment, this results in the claims being directed to any potential treatment. Accordingly, the claims do not effect a particular treatment or prophylaxis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                            
/JOHN P GO/Primary Examiner, Art Unit 3686